t c summary opinion united_states tax_court mario joseph collodi jr and elizabeth louise collodi commissioner of internal revenue respondent petitioners v docket no 17131-14s filed date mario joseph collodi jr and elizabeth louise collodi pro sese john chinnapongse and paul w isherwood for respondent summary opinion vasquez judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and an accuracy-related_penalty under sec_6662 of dollar_figure the issues for decision are whether petitioners are entitled to unreimbursed employee_business_expense deductions for and liable for a sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in paradise california at the time they filed their petition in mr collodi was employed as a motor hand by ensign united_states drilling california ensign that year mr collodi worked well-to-well at various worksites in southern california for the first three or four months of his worksite was a gas well in santa clarita los angeles county mr collodi’s next worksite was a gas well in fillmore ventura county where he worked for the next two to three months for the remainder of mr collodi’s worksite was a gas well in santa paula ventura county approximately two miles away from the fillmore worksite he also spent three to five workdays at ensign’s office in bakersfield california mr collodi continued working for ensign in southern california until date throughout mr collodi had a schedule of one week of to 16-hour workdays followed by one week of time off during his off weeks mr collodi resided in petitioners’ paradise california home in northern california ms collodi and petitioners’ children resided year round in paradise california because ms collodi was employed there and the children went to school there mr collodi had no business ties to paradise california where he had neither worked nor sought employment while working in southern california mr collodi stayed at the holiday inn express and suites in valencia california ensign paid mr collodi’s hotel expenses mr collodi traveled from the hotel to the worksites daily returning to the hotel after his shifts the hotel was approximately miles from the santa clarita worksite and approximately miles from the fillmore and santa paula worksites in addition to the office in bakersfield ensign has a satellite office in woodland california petitioners engaged barbara kirby-rosamond to prepare their form_1040 u s individual_income_tax_return mr collodi kept track of his miles and overnight travel by making notations on a calendar which he would then summarize for ms kirby-rosamond ms kirby-rosamond told mr collodi that his overnight travel and mileage expense deductions were allowable and prepared petitioners’ tax_return using mr collodi’s summary which she returned to petitioners after she was finished on their form_1040 petitioners claimed dollar_figure in itemized_deductions dollar_figure of which was for miscellaneous_itemized_deductions after the agi limitation petitioners deducted expenses for mileage for trips from southern california to woodland california and back mileage for daily round trips between mr collodi’s hotel in valencia california and his worksites and meals and incidentals for every day mr collodi was in southern california petitioners’ form_2106 employee business_expenses shows a total of dollar_figure in mileage expenses and dollar_figure in overnight travel_expenses petitioners also claimed deductions of dollar_figure for tools dollar_figure for other business_expenses and dollar_figure for tax_return preparation fees mr collodi’s trips to woodland california were made for the purpose of going from his place of work in southern california to his personal_residence in paradise california after petitioners’ form_1040 was selected for examination the examining agent requested documents substantiating the expenses underlying petitioners’ itemized_deductions while mr collodi purports to have provided the examining agent a summary of his expenses derived from his calendar respondent’s records reflect that no such documents were received petitioners were unable to find and produce at trial the calendar or summary of mr collodi’s overnight travel and mileage expenses discussion i burden_of_proof generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are erroneous rule a 290_us_111 the burden_of_proof shifts to the commissioner however if the taxpayer produces credible_evidence to support the deduction or position the taxpayer complied with the substantiation requirements and the taxpayer cooperated with the secretary with regard to all reasonable requests for the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 and the term or_his_delegate means any officer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to continued information sec_7491 see also 116_tc_438 petitioners do not contend that sec_7491 should shift the burden here and the record establishes that they did not satisfy the sec_7491 requirements consequently petitioners bear the burden_of_proof as to any disputed factual issue see rule a ii sec_162 expenses first we determine whether petitioners are entitled to deductions for mr collodi’s unreimbursed employee business_expenses for overnight travel and vehicle usage petitioners argue that they are entitled to the deductions because the uncertainty of mr collodi’s job location made it unreasonable to expect them to sell their home and move to southern california respondent argues that petitioners’ overnight travel and vehicle expense deductions are not allowable because mr collodi was not away from home under sec_162 and they continued perform the function mentioned or described in the context sec_7701 respondent also disallowed deductions of dollar_figure for tools dollar_figure for other business_expenses and dollar_figure for tax_return preparation fees petitioners did not challenge these disallowances in their petition or at trial since we consider the issues waived we sustain respondent’s determination as to these deductions see rule b failed to substantiate their expenses for the reasons set forth below we hold for respondent deductions are a matter of legislative grace and a taxpayer seeking a deduction must be able to point to an applicable statute and show that he comes within its terms 292_us_435 see also rule a sec_262 generally disallows deductions for personal living or family_expenses however sec_162 permits a taxpayer to deduct ordinary and necessary traveling expenses including meals_and_lodging incurred during the taxable_year in carrying on any trade_or_business if the expense is incurred while away from home and the expense is incurred in the pursuit of a trade_or_business see 326_us_465 in order to determine whether an expense is incurred away from home it is necessary to determine the location of the taxpayer’s home 608_f2d_1269 9th cir aff’g in part rev’g in part 67_tc_426 in the context of sec_162 a taxpayer’s home generally refers to the area of a taxpayer’s principal place of employment whether or not in the vicinity of the taxpayer’s personal_residence 72_tc_190 aff’d 662_f2d_253 4th cir 49_tc_557 accordingly when a taxpayer’s principal place of employment changes but the taxpayer does not change the location of his permanent personal_residence the taxpayer’s home for purposes of sec_162 generally changes to the taxpayer’s new principal_place_of_business an exception to the general_rule in defining a taxpayer’s home may exist where the taxpayer has accepted temporary employment away from his permanent personal_residence 358_us_59 in that event the taxpayer’s tax_home may remain in the area of his permanent personal_residence so that he is away from home while stationed at the temporary jobsite if such employment is found to be indefinite or indeterminate rather than temporary the general_rule will classify a taxpayer’s tax_home as the taxpayer’s principal place of employment kroll v commissioner t c pincite whether employment is temporary indefinite or indeterminate is a question of fact peurifoy v commissioner u s pincite however sec_162 provides that a taxpayer shall not be treated as being temporarily away from home during any period of employment if the period exceeds one year i n the pursuit of a trade_or_business has been read to mean the exigencies of business rather than the personal conveniences and necessities of the traveler must be the motivating factors commissioner v flowers u s pincite the term trade_or_business as used in sec_162 includes the trade_or_business of being an employee 54_tc_374 christenson v commissioner 17_tc_1456 in determining whether mr collodi’s overnight travel and mileage expenses are deductible we look to the wording of sec_162 which provides that a taxpayer shall not be treated as being temporarily away from home during any period of employment if the period exceeds one year mr collodi’s employment in southern california began sometime in continued through and ended in date because mr collodi was not temporarily away from home when he was working in southern california his tax_home for the tax_year in issue was southern california see kroll v commissioner t c pincite accordingly mr collodi was not away from home when he paid expenses for meals incidentals and automobile trips between his hotel and worksites and petitioners may not deduct these expenses as sec_162 traveling expenses furthermore mr collodi’s mileage expense for his back and forth trips from southern california to his personal home in paradise california are although mr collodi worked on successive projects at different worksites during this period he lived in the same hotel and worked in the same position for the same employer additionally all of mr collodi’s worksites during this period were within miles of the hotel nondeductible personal expenses since they were motivated not by business exigencies but personal ones see commissioner v flowers u s pincite accordingly respondent’s disallowance of petitioners’ deductions for overnight travel and mileage expenses is sustained iii accuracy-related_penalty we next determine whether petitioners are liable for an accuracy-related_penalty under sec_6662 petitioners generally argue that they should not be subject_to the penalty because their return preparer told mr collodi that they were eligible for the deductions respondent argues that he met his burden of production with respect to the penalty and that petitioners have not established that they acted with reasonable_cause in relying on their return preparer for the below reasons we hold that petitioners acted with reasonable_cause with respect to the portion of their underpayment attributable to their disallowed overnight travel and mileage expense deductions sec_6662 and b provides that taxpayers will be liable for a penalty equal to of the portion of an underpayment_of_tax attributable to a substantial_understatement_of_income_tax sec_6662 provides that an while petitioners did not address their liability for the accuracy-related_penalty in their petition we find that it was tried by consent see rule b understatement of income_tax is substantial if the amount of the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure the commissioner bears the initial burden of production sec_7491 if the commissioner satisfies his burden the taxpayer then bears the ultimate burden of persuasion higbee v commissioner t c pincite the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer shows that he or she acted with reasonable_cause and good_faith sec_6664 higbee v commissioner t c pincite generally the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability humphrey farrington mcclain p c v commissioner tcmemo_2013_23 sec_1_6664-4 income_tax regs reliance upon the advice of a tax professional may establish reasonable_cause and good_faith for the purpose of avoiding liability for the sec_6662 penalty see 469_us_241 whether reasonable_cause exists when a taxpayer has relied on a tax professional to prepare a return must be determined on the basis of all the facts and circumstances see 115_tc_43 aff’d 299_f3d_221 3d cir this court has stated that reasonable_cause and good_faith are present where the record establishes by a preponderance_of_the_evidence that the taxpayer reasonably believes that the professional upon whom the reliance is placed is a competent tax adviser who has sufficient expertise to justify reliance the taxpayer provides necessary and accurate information to the adviser and the taxpayer actually relies in good_faith on the adviser’s judgment estate of lee v commissioner tcmemo_2009_84 citing neonatology assocs p a v commissioner t c pincite we have sustained respondent’s determination_of_a_deficiency of dollar_figure which exceeds dollar_figure which is greater than of the corrected tax_liability of dollar_figure accordingly respondent has met his burden of production and petitioners now bear the burden of persuasion see sec_7491 higbee v commissioner t c pincite it is clear from the record that petitioners have no background in taxation mr collodi is a self-described blue-collar worker with experience in the lumber trucking and energy fields ms collodi’s employment involves ensuring that various contractors are properly bonded petitioners therefore acted prudently in securing the services of ms kirby-rosamond their return preparer given the professional quality and completeness of petitioners’ tax_return and the fact that she had been preparing petitioners’ tax returns for over a decade by the time she prepared the tax_return at issue we are satisfied that petitioners’ reliance on ms kirby-rosamond was justified furthermore petitioners established that they provided ms kirby-rosamond with necessary and accurate information mr collodi credibly testified that he maintained a contemporaneous calendar documenting his overnight travel and mileage he brought these documents to his meeting with ms kirby-rosamond and she used the summary to prepare petitioners’ tax_return finally mr collodi’s testimony establishes that petitioners’ relied on their return preparer in good_faith as respondent appears to concede on brief in sum the record as a whole establishes that petitioners made a good_faith effort to assess their proper tax_liability and reasonably relied on the advice of their tax_return_preparer we therefore hold that petitioners are not liable for the accuracy-related_penalty with respect to the underpayments attributable to petitioners’ disallowed deductions for overnight travel and mileage expenses accordingly petitioners are liable for the penalty under sec_6662 only with respect to the underpayments attributable to petitioners’ disallowed deductions of dollar_figure for tools dollar_figure for other business_expenses and dollar_figure for tax_return preparation fees we leave this calculation to the parties under rule in reaching our conclusions we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
